DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Original claims 1-19, filed November 25, 2020, are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 25, 2020, and July 26, 2021, are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-6, 14, and 17-19 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by ‘Aliprandi’ (US 2010/0026712 A1).
Regarding claim 1, Aliprandi discloses an image restoration method (e.g. Fig. 3) comprising:
obtaining input data comprising respective input image information for each of a plurality of viewpoints (Fig. 3, input image information corresponding to each of left and right views; e.g., [0057], [0083], Fig. 1, there may be more than two viewpoints); 
estimating a respective global transformation parameter of each of the plurality of viewpoints based on the obtained input data (Fig. 3, Projection; [0126] et seq. describe a procedure for determining a projection matrix that globally transforms each of the N viewpoints to a target view; The projection matrix itself ([0157]) may be considered a global transformation parameter; Alternatively, constituent components of the projection matrix – such as a rotation matrix or translation vector ([0135]-[0139]) – could be mapped to the respective global transformation parameter); 
estimating respective disparity information of each of the plurality of viewpoints based on the obtained input data (e.g., [0160], [0166], knowledge of depth is required; [0098]-[0103], [0107], depth can be represented by disparity and determined using stereo matching based on input data); 
generating respective warped image information for each of the plurality of viewpoints by warping the respective input image information using the respective global transformation parameter and the respective disparity information ([0159], “The source images are projected into the target virtual viewpoint by applying PCM”; Also see [0174]; The projected images are warped image information; [0160], [0166], [0170], the projection is based on depth information; As noted above, the depth information can be represented by disparity; [0170]-[0171], the projection also depends on the projection matrix – i.e. the respective global transformation parameter); and 
generating, using an image restoration model, an output image from the generated respective warped image information for each of the plurality of viewpoints (The projected/warped viewpoint images are subjected to blending ([0178]-[0184]), occlusion solving ([0201]-[0206]), matting ([0207]-[0212]), and filtering processing ([0215]-[0220]) in order to produce a refined output image; Any of these procedures, or combinations thereof, can be considered an “image restoration model” at least because they each utilize at least one model and operate to produce a refined – i.e. restored – output image; For example, the matting procedure models object boundaries as depth discontinuities and operates to produce a restored output frame without artifacts of unrealistic borders around moving objects).

Regarding claim 2, Aliprandi discloses the image restoration method of claim 1, wherein the obtaining the input data comprises:
capturing a plurality of viewpoint images through a plurality of lenses arranged at different positions (e.g. Figs. 1a-c illustrate multiple cameras each including a lens and arranged at a different position; e.g., Fig. 3, input image information corresponding to each of left and right views; e.g., [0057], [0083], Fig. 1, there may be more than two viewpoints; also see Fig. 6); and
obtaining the respective input image information for each of the plurality of viewpoints from the captured plurality of viewpoint images (e.g., Figs. 2-3, input image information is obtained as images captured from left and right viewpoint images).

Regarding claim 4, Aliprandi discloses the image restoration method of claim 1, wherein the generating the respective warped image information for each of the plurality of viewpoints comprises: 
generating respective transformed image information by transforming the respective input image information into a pixel coordinate system of target image information corresponding to a target viewpoint, using the respective global transformation parameter ([0170]-[0171], projection matrix is used to transform input/source image                                 
                                    T
                                
                             into pixel coordinate system of target image                                 
                                    T
                                
                            ); and 
generating the respective warped image information by correcting a disparity of the generated respective transformed image information with respect to the target image information, using the respective disparity information ([0172]-[0174], transformed image is corrected by depth/disparity information                                 
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            T
                                        
                                    
                                
                             in order to generate warped image).

Regarding claim 5, Aliprandi discloses the image restoration method of claim 4, wherein the transforming using the respective global transformation parameter comprises: 
warping all pixels of the respective input image information to the pixel coordinate system of the target image information ([0170]-[0171], pixels of input image                                 
                                    S
                                
                             are warped into coordinate system of target image                                 
                                    T
                                
                            ), using a single depth corresponding to a reference disparity ([0170], reference/source image depth                                 
                                    
                                        
                                            
                                                
                                                    z
                                                
                                                
                                                    '
                                                
                                            
                                        
                                        
                                            S
                                        
                                    
                                
                            ).

Regarding claim 6, Aliprandi discloses the image restoration method of claim 5, wherein the warping comprises: 
obtaining a coordinate in the respective input image information ([0173],                                 
                                    
                                        
                                            u
                                        
                                        
                                            S
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            S
                                        
                                    
                                
                            ) corresponding to a position in the pixel coordinate system of the target image information ([0173],                                 
                                    
                                        
                                            u
                                        
                                        
                                            T
                                        
                                    
                                    ,
                                    
                                        
                                            v
                                        
                                        
                                            T
                                        
                                    
                                
                            ), using the respective global transformation parameter ([0170]-[0172]); 
obtaining a pixel value of the obtained coordinate in the respective input image information ([0173],                                 
                                    I
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    S
                                                
                                            
                                            ,
                                            
                                                
                                                    u
                                                
                                                
                                                    S
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    S
                                                
                                            
                                        
                                    
                                
                            ); and 
setting a pixel value of the position in the respective transformed image information equal to the obtained pixel value ([0173],                                 
                                    I
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    T
                                                
                                            
                                            ,
                                            
                                                
                                                    u
                                                
                                                
                                                    T
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    T
                                                
                                            
                                        
                                    
                                    =
                                    I
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    S
                                                
                                            
                                            ,
                                            
                                                
                                                    u
                                                
                                                
                                                    S
                                                
                                            
                                            ,
                                            
                                                
                                                    v
                                                
                                                
                                                    S
                                                
                                            
                                        
                                    
                                
                            ).

Regarding claim 14, Aliprandi discloses the image restoration method of claim 1, wherein the input data comprises a plurality of pixels (e.g., [0131], [0169], [0176]), and
wherein the generating of the output image comprises generating the output image without sensing a depth to a respective target point corresponding to each of the plurality of pixels ([0102], “Disparity can be extracted from a stereo image without measuring the actual object distance Z” – the depth is not sensed, but rather inferred from disparity).

Regarding claim 17, Aliprandi discloses the image restoration method of claim 1, wherein the obtaining the input data comprises: 
capturing a plurality of viewpoint images, each of the plurality of viewpoint images being captured by a respective image sensor of a plurality of image sensors (e.g., Figs. 1 and 6, each image is captured by a respective camera (i.e. image sensor) of a plurality of cameras); and 
generating the input data from the captured plurality of viewpoint images (e.g., Figs. 2-3, input data is from captured viewpoint images, such as left and right viewpoint images).
Regarding claim 18, Aliprandi discloses a non-transitory computer-readable storage medium storing instructions that are executable by a processor to perform the image restoration method of claim 1 (e.g., [0275], [0017], [0058]-[0059]; also see rejection of claim 1 above). 

Regarding claim 19, Examiner notes that the claim recites an image restoration device comprising: a memory configured to store therein an image restoration model; and a processor configured to: perform a method that is substantially the same as the method of claim 1.
Aliprandi discloses the method of claim 1 (see above).
Aliprandi further discloses implementing its method as an image restoration device comprising: a memory configured to store therein an image restoration model (e.g., [0275], computer-readable medium including instructions for performing the method, which includes the image restoration model as mapped with respect to claim 1); and a processor configured to: perform the method (e.g., [0275], computer).
Accordingly, Aliprandi also discloses the invention of claim 19.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliprandi in view of ‘Wang’ (“FADNet: A Fast and Accurate Network for Disparity Estimation,” 24 March 2020).
Regarding claim 10, Aliprandi teaches the image restoration method of claim 1.
Aliprandi suggests that different types of methods can be used to estimate depth/disparity information ([0105]-[0108]), such as by using a stereo matching algorithm ([0107]). 
Aliprandi does not explicitly teach that the estimating the respective disparity information comprises: for each pixel of a plurality of pixels in the respective viewpoint, estimating respective pixel disparity information by performing at least one convolution filtering on feature data extracted from the input data.
However, Wang does teach a neural-network-based approach for disparity estimation (Fig. 2), which comprises, for each pixel of a plurality of pixels in a respective viewpoint, estimating respective pixel disparity information by performing at least one convolution filtering on feature data extracted from the input data (Fig. 2, “Conv” convolutional filtering included in Dual ResBlocks; e.g., Sec. III.C, 1st par., disparity is output for full                         
                            H
                            ×
                            W
                        
                     input image size – i.e. for each input pixel).
Wang teaches that traditional stereo matching algorithms tend to fail on textureless and repetitive regions in images (Sec. I, 1st par.), but deep neural network (DNN) techniques can overcome these drawbacks (Sec. I, 1st par.).  Wang further teaches that its DNN-based technique (FADNet) advantageously provides disparity estimation performance comparable to the state of the art, while running faster and consuming less memory (2nd page, 2nd par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aliprandi with the FADNet disparity estimation of Wang in order to improve the method with the reasonable expectation that this would result in a method that could advantageously provide high disparity estimation performance, even in the presence of textureless or repetitive regions, while being faster and requiring less memory than other alternatives.  This technique for improving the method of Aliprandi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wang.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aliprandi and Wang to obtain the invention as specified in claim 10.	

Regarding claim 11, Aliprandi in view of Wang teaches the image restoration method of claim 10, and Wang further teaches that the estimating the respective pixel disparity information comprises: 
obtaining the respective pixel disparity information with a resolution identical to a resolution of the input data (Sec. III.C, 1st par., input data resolution is                                 
                                    H
                                    ×
                                    W
                                
                              and disparity is output at identical                                 
                                    H
                                    ×
                                    W
                                
                             resolution).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliprandi in view of ‘Liu’ (“Image Inpainting for Irregular Holes Using Partial Convolutions,” 2018).
Regarding claim 12, Aliprandi teaches the image restoration method of claim 1.
As explained in the rejection of claim 1 above, Aliprandi teaches generating an output image using, among other processing, occlusion solving ([0201]-[0206]).  The occlusion solving techniques suggested by Aliprandi are a form of hole filling (i.e. “inpainting”) and use a relatively simple image restoration model.  For example, the area background filling technique models the hole as a single uniform color selected to match a pixel on the hole’s boundary ([0206]).
Aliprandi does not teach that the image restoration model comprises a neural network including at least one convolutional layer that applies convolution filtering to the input data.
However, Liu does teach a hole filling technique using an image restoration model that comprises a neural network including at least one convolutional layer that applies convolution filtering to the input data (Sec. 3.1, partial convolution layer – i.e. a specific type of convolution layer – applies convolution filtering to input data; Sec. 3.2, the partial convolution layers are incorporated into a UNet-like architecture; Fig. 1 shows examples of the hole filling results).
Liu can fill image holes much more realistically than, for example, using a single uniform value (e.g., Fig. 1) and achieves better results than other known methods (Sec. 4.3).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aliprandi with the neural-network-based hole filling of Liu in order to improve the method with the reasonable expectation that this would result in a method that could more-realistically fill image holes caused by occlusion, thereby producing higher-quality output images.  This technique for improving the method of Aliprandi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Liu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aliprandi and Liu in order to obtain the invention as specified in claim 12.	


Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliprandi.
Regarding claim 15, Aliprandi teaches the image restoration method of claim 2.
Aliprandi does not explicitly teach a resolution of the output image is greater than a respective resolution of each of the plurality of viewpoint images.
However, Examiner takes Official Notice that it is old and well-known in the art of image analysis to increase the resolution of an image using super-resolution.  
Increased resolution may be desirable for a variety of reasons, such as increasing the detail of an image or accommodating a larger display size.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to perform super resolution on its synthesized images, thereby resulting in the output image having a greater resolution than a respective resolution of each of the plurality of viewpoint images, in order to improve the method with the reasonable expectation that this would result in a method that could produce output images with increased detail and/or that could accommodate larger display sizes.
Furthermore, the evidence noted above supports a finding that the prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have recognized that the results of the combination (i.e. an output image with increased resolution) were predictable because this is the effect of performing super resolution.  For at least these reasons, it would have been obvious to combine known super-resolution techniques with the disclosure of Aliprandi in a manner that would result in the claimed invention.
For at least these reasons, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aliprandi in order to obtain the invention as specified in claim 15.


Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aliprandi in view of ‘Wu’ (“Light Field Image Processing: An Overview,” 2017).
Regarding claim 16, Aliprandi teaches the image restoration method of claim 1.
Aliprandi teaches capturing input data using an array including multiple cameras (e.g., [0097]).
Aliprandi does not teach that the obtaining the input data comprises:
capturing a multi-lens image comprising a plurality of viewpoint images by an image sensor comprising a multi-lens array; and 
generating the input data from the captured multi-lens image.

However, Wu does teach that, instead of using an array of multiple cameras (Sec. III.A), images of different viewpoints can be obtained by:
capturing a multi-lens image comprising a plurality of viewpoint images by an image sensor comprising a multi-lens array (Sec. III.C.1, Spatial Multiplexing, plenoptic camera 1.0, such as a LYTRO camera); and 
generating the input data from the captured multi-lens image (e.g., Sec. III.C.1, 3rd par., “By gathering pixels in the same coordinate of each subview, we can obtain an image located at a certain viewpoint”).
Wu teaches that its multi-lens spatial multiplexing approach “has been the most extensively used approach to capture light fields” and “enables capturing a light field in a single image with a single exposure” (Pg. 932, 3rd par.).  By contrast, “[t]ypical camera array systems are bulky and expensive and are thus unsuitable for most commercial uses” (Sec. III.A, 3rd par.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the method of Aliprandi with the multi-lens image capture of Wu in order to improve the method with the reasonable expectation that this would result in a method that did not require a bulky and expensive camera array, but rather could capture imagery in a single image with a single exposure.  This technique for improving the method of Aliprandi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.
Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of Aliprandi and Wu in order to obtain the invention as specified in claim 16.	

Allowable Subject Matter
Claims 3, 7-9, and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
‘Kalantari’ (“Learning-Based View Synthesis for Light Field Cameras,” 2016)
Performs view synthesis from a light field using disparity information – Fig. 3
Does not estimate a respective global transformation parameter of each of a plurality of viewpoints.
‘Nisenzon’ (US 2014/0092281 A1)
Uses depth information to synthesize views from a light field – e.g., Fig. 4
‘Shi’ (“Real-Time Single Image and Video Super-Resolution Using an Efficient Sub-Pixel Convolutional Neural Network,” 2016)
Introduces pixel shuffle – Sec. 2.2.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY E SUMMERS whose telephone number is (571)272-9915. The examiner can normally be reached Monday-Friday, 7:00 AM to 3:30 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY E SUMMERS/Examiner, Art Unit 2669